Citation Nr: 1108292	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  10-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine for the time period from April 27, 2005 to February 21, 2008.

2.  Entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbar spine for the time period since February 22, 2008.

3.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculitis.

4.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculitis.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Albuquerque RO.  The hearing transcript is associated with the claims folder.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected degenerative disc disease of the lumbar spine has more nearly approximated the criteria for forward flexion of 30 degrees or less; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.

2.  The Veteran's intervertebral disc syndrome (IVDS) has not resulted in incapacitating episodes having a total duration of at least 6 weeks in any given 12-month period.

3.  The Veteran's right lower extremity radiculitis results in a reflex abnormality with no significant sensory or motor deficit; his overall disability results in no more than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's left lower extremity radiculitis results in a reflex abnormality with no significant sensory or motor deficit; his overall disability results in no more than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  For the time period from April 27, 2005 to February 21, 2008, the criteria for a 40 percent initial rating for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  For the time period since February 22, 2008, the criteria for an initial rating greater than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2010).

3.  The criteria for an initial rating greater than 10 percent for right lower extremity radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.124a, DC 8620 (2010).

4.  The criteria for an initial rating greater than 10 percent for left lower extremity radiculitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.124a, DC 8620 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran has appealed the initial ratings assigned for service-connected lumbar spine disability with bilateral lower extremity radiculitis.  The RO has assigned an effective date of April 27, 2005 for the award of service connection for degenerative disc disease of the lumbar spine.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), and DC 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Applying the above criteria to the facts of this case, the Board finds that the orthopedic manifestations of the Veteran's service-connected thoracolumbar spine disability has met the criteria for an initial rating 40 percent rating since the inception of the appeal.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's thoracolumbar spine motion has more nearly approximated the criteria for forward flexion of 30 degrees of less for the entire appeal period.

For example, the Veteran's VA clinical records include chiropractic consultations noting the presence of paraspinal muscle spasm.  The chiropractor recorded the following range of motion findings for forward flexion: 20 degrees (March 29, 2005), 70 degrees (April 28, 2005), 35 degrees (May 3, 2005), 80 degrees (May 27, 2005), 70 degrees (June 3, 2005), 30 degrees (June 24, 2005) and 55 degrees (July 28, 2005).

An October 2006 private medical report indicated that the Veteran had full lumbar range of motion with reproduction of pain, and moderate restriction with lumbar extension with pain.

VA Compensation and Pension (C&P) examination in July 2007 found active thoracolumbar forward flexion to 70 degrees with pain beginning at 34 degrees.  On repetitive use, the Veteran's forward flexion was reduced to 62 degrees.  VA C&P examination in February 2008 demonstrated active thoracolumbar forward flexion to 16 degrees.

In this case, the RO has assigned a "staged" rating with a 20 percent evaluation for thoracolumbar spine limitation of motion in effect for the time period from April 27, 2005 to February 21, 2008, and a 40 percent rating since February 22, 2008.  The increased rating was predicated on the February 22, 2008 VA C&P examination finding of thoracolumbar spine motion limited to 16 degrees of forward flexion, which presumably demonstrated an increased severity of disability.

As instructed by 38 C.F.R. § 4.1, VA must conduct a historical review of the record to determine the current severity of a particular disability.  38 C.F.R. § 4.1.  The history in this case demonstrates a history of forward flexion being limited to 20 degrees in March 2005, 35 degrees in May 2005, and 30 degrees in June 2005.  Thus, the Veteran has a history of severe restriction of thoracolumbar spine motion on several occasions prior to February 22, 2008. 

The Board must also consider functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In this case, the Veteran credibly reports increased severity of symptoms with prolonged use.  The measurement of thoracolumbar spine motion being limited to 30 degrees in June 2005 occurred at a time where the Veteran reported an exacerbation of low back pain. 

Furthermore, the Veteran credibly testified in June 2010 that he had good days (20 percent of a month) and bad days (80 percent of a month) with respect to thoracolumbar spine pain, but that his thoracolumbar spine symptoms had been at the same level of severity for the entire appeal period.  Thus, the lay testimony does not describe an actual increased severity of low back disability demonstrated on February 22, 2008.

Taking all of these factors together, and with consideration of the provisions of 38 C.F.R. § 4.7, the Board finds that the credible lay and medical evidence demonstrates that the Veteran's thoracolumbar spine motion has more nearly approximated the criteria for forward flexion of 30 degrees of less for the entire appeal period.  To this extent only, the appeal is granted.

The question remains as to whether the Veteran is entitled to a rating greater than 40 percent for his thoracolumbar spine disability for any time during the appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The General Rating Formula for Diseases and Injuries of the Spine provides for a maximum 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  It is not alleged, nor shown, that the Veteran's thoracolumbar spine has demonstrated unfavorable ankylosis for any time during the appeal period.  To the contrary, VA C&P examinations in July 2007 and February 2008, as well as the multiple clinic evaluations, demonstrate active thoracolumbar spine motion.

As the highest available rating has been assigned for motion loss, no further consideration of 38 C.F.R. §§ 4.40 and 4.45 is warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board may alternatively consider whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  The Veteran is currently in receipt of a 40 percent rating for the limitation of motion (orthopedic manifestation of IVDS) and separate 10 percent ratings for radiculitis of right and left lower extremity radiculitis (neurologic manifestations of IVDS).  This results in a combined 50 percent disability rating.  See 38 C.F.R. §§ 4.25, 4.26.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The Veteran has variably described the recurrence of exacerbating IVDS episodes.  For example, the Veteran has reported a history of back pain exacerbations lasting a few weeks to a year or longer.  See VA clinical record dated June 30, 2005.  He has otherwise described "periodic" exacerbations (VA clinical record dated July 28, 2005), prostration "at times" which confined him to bedrest for "several days" (VA C&P examination report dated July 2007), spontaneous flare-ups every "2 to 3 weeks" which lasted "3 to 7 days" in duration (VA C&P examination report dated February 2008) and 80 percent of the month being bad days (Board hearing transcript dated June 2010).

The Board has closely reviewed the record, and finds that the Veteran is not shown to have experienced incapacitating episodes IVDS having a total duration of at least 6 weeks in any given 12-month period, as defined by VA regulation.  The record discloses that the Veteran was treated on an emergent basis on June 27, 2005 for a severe exacerbation of thoracolumbar spine pain.  However, at that time, the treating chiropractor did not prescribe bedrest as a form of treatment.  

In fact, the record does not disclose IVDS episodes having a total duration of at least 6 weeks in any given 12-month period which required bed rest prescribed by a physician and treatment by a physician.  As such, the lay and medical evidence does not demonstrate the Veteran's entitlement to a higher rating still by alternate consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.

Nonetheless, the Veteran may still be entitled to a higher combined rating based upon ratings greater than 10 percent for the radiculitis symptoms of both lower extremities.  The Veteran has credibly described a subjective sensation of lower extremity weakness with exacerbations of low back pain.  See Veteran's statement received April 2005; private examination report dated October 2006.  The Veteran has also alleged constant bilateral leg symptoms which have had a severe impact on his activities of daily living.  See VA C&P examination dated February 2008.  He has also reports an inability to walk more than a few yards.  See VA C&P examination report dated July 2007.

However, the Veteran has more consistently reported that his bilateral lower extremity radiculitis symptoms are recurrent in nature with periods of symptomatology relief.  For example, the Veteran initially reported that his lower extremity pain and weakness symptoms were not constantly present during an October 2006 private examination and a July 2007 VA C&P examination.  During a private examination in December 2008, the Veteran described some "sciatic-type discomfort bilaterally, but not consistently."  During a private examination in March 2009, the Veteran reported a "total improvement" of radiculopathy symptoms to "having almost days of no pain at all and no neuralgia."

The objective medical findings are significant for an absent right Achilles reflex attributable to service-connected thoracolumbar spine disability.  See VA C&P peripheral nerves examination report dated February 2008.  At that time, the Veteran was noted to have a slow, antalgic gait with moderate and definite difficulty ambulating heel to toe.  There were also unexplained reflex abnormalities on an October 2006 private examination.  A December 2008 private examination report noted that the Veteran had a somewhat unstable gait. 

Otherwise, the physical examinations have disclosed no significant sensory or motor impairment related to neurologic impairment of the right and/or left lower extremity.  See Private examination reports dated October 2006 and December 2008; VA C&P examination dated July 2007; VA clinical consultations dated September 2006 and November 2007; private clinical records dated from January 2009 to June 2009.

Notably, a VA C&P examiner in February 2008 found that the Veteran manifested a mild generalized submaximal, symmetric muscle strength grade of 4/5 in all extremities which was not deemed due to peripheral neurologic or spinal etiology, but rather a general medical condition or limitation by pain.  The Veteran also manifested an asymmetric left calf circumference which, according to a neurology consultation, was an incidental clinical finding not consistent with neurologic findings and not considered the result of radiculopathy or peripheral neuropathy.

The record does contain conflicting assessments regarding the functional effects of the Veteran's lower extremity radiculitis.  For example, a VA C&P examiner in February 2008 described the Veteran's lower extremity disability as preventing sports participation, as causing severe effects on chores, exercise, recreation, traveling, and grooming, as causing moderate effects on shopping, bathing, dressing, toileting and driving, and as having no effect on feeding.

However, the Veteran's private examiner has described the Veteran has having occasional weakness over the lower extremities with increasing pain with a somewhat unstable gait observed.  See Private examination report dated January 2009.  Following a prescription of Gabapentin, a March 2009 private clinical record described the Veteran's lumbar radiculopathy as "improving and having total improvement in symptoms, having almost days of no pain at all and no neuralgia."

Overall, the Board finds that the credible lay and medical evidence demonstrates that the Veteran's right and left lower extremity radiculitis results in a reflex abnormality with no significant sensory or motor deficit; his overall disability results in no more than mild incomplete paralysis of the sciatic nerve.  In this respect, the overwhelming medical findings demonstrate no significant motor or sensory deficits related to the service-connected right and left lower extremity radiculitis, to include opinion from a February 2008 VA C&P examiner that findings of left calf atrophy and a generalized muscular weakness of all extremities were not related to service-connected lumbar spine disability.

The record does include opinion from the February 2008 VA C&P examiner that the Veteran's overall right and left lower extremity radiculitis resulted in severe impairment of many activities of daily living.  However, this assessment is not consistent with the entire evidentiary record which includes private assessments that the Veteran's lower extremity weakness was "occasional" in frequency and the Veteran's own declarations in 2009 that his symptoms had nearly completely resolved.  

Based upon a longitudinal review of the record, the Board finds that the Veteran's right and left lower extremity radiculitis has resulted in no more than mild functional impairment for the entire appeal period.  In so deciding, the Board finds that the clinical findings from private examination reports dated October 2006 and December 2008, the VA C&P examination dated July 2007, VA clinical consultations dated September 2006 and November 2007 and private clinical records dated from January 2009 to June 2009 hold greater probative value than the contrary assessment of functional impairment by the February 2008 VA C&P examiner.

In so deciding, the Board has also considered the Veteran's report of symptomatology.  The Veteran has consistently and credibly reported recurrent episodes of lower extremity pain and weakness with pain and prolonged use.  However, the Veteran has also consistently and credibly reported that the frequency of such symptoms is occasional rather than chronic in nature.  His description of chronic symptoms to a VA C&P examiner in February 2008 is not consistent with the entire evidentiary record, to include the Veteran's own recorded statements in private clinical records.

Overall, the Board finds that the Veteran's perceptions regarding his disability limitations are greatly outweighed by the findings of the medically trained clinicians in this case, who have greater expertise and training than the Veteran in evaluating the extent of his service-connected lumbar spine disc disease with bilateral lower extremity radiculitis.  

Finally, the Board has further considered whether the Veteran is entitled to have his case referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disc disease with bilateral lower extremity radiculitis has had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  

Notably, the Board has awarded a 40 percent rating under DC 5243 effective to the date of claim based, in part, on the Veteran's report of functional impairment of the lumbar spine during exacerbations of disability.  See 38 C.F.R. §§ 4.40, 4.45.  The schedular criteria allow for a higher rating still based upon ankylosis or alternate consideration based upon the frequency and duration of incapacitating episodes of IVDS.

The Veteran has also been awarded separate 10 percent ratings for neurologic impairment involving the right and left lower extremities.  Again, higher schedular ratings are available based upon a greater level of severity not shown in this case.

Overall, the Board finds no unusual aspects of these disabilities which are credibly established which are not addressed in the schedular criteria.  As the assigned schedular evaluations are adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the Board finds that the Veteran is entitled to an initial 40 percent rating for degenerative disc disease of the lumbar spine for the time period from April 27, 2005 to February 21, 2008.  However, the remaining aspects of the claims must be denied as the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b).  The benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

The record does not suggest, and the Veteran has not argued, that any records related to his award of disability benefits with the Social Security Administration in 1993 holds any relevant evidentiary value to the current evaluations to be assigned for the current orthopedic and neurologic manifestations of service-connected thoracolumbar spine IVDS.  See generally Francisco v. Brown, 7 Vet. App. 55 (1994) (rating claims concern the present level of disability).  

Thus, there is no showing that any records existing with the Social Security Administration would be relevant to the issues being decided on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Additionally, the Veteran was afforded VA C&P examinations in July 2007 and February 2008.  The Board notes that these examination reports contain all findings necessary to adjudicate the claims.  Notably, a VA peripheral nerves examiner in February 2008 provided specific, fully explained opinions as to the nature and etiology of abnormal findings regarding absent right Achilles reflex, a generalized loss of muscle strength and left calf atrophy.  Since these last examinations were conducted, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms to the extent that higher schedular ratings may still be possible.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

To the contrary, in June 2010, the Veteran testified that his overall disability had remained unchanged (which has provided a basis to award a 40 percent rating for the orthopedic manifestations of IVDS for the entire appeal period).  Additionally, a December 2008 private examination report, if anything, reports an improvement of bilateral lower extremity symptoms.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

An initial 40 percent rating for degenerative disc disease of the lumbar spine for the time period from April 27, 2005 to February 21, 2008 is granted.

The claim of entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbar spine is denied.

The claim of entitlement to an initial rating greater than 10 percent for right lower extremity radiculitis is denied.

The claim of entitlement to an initial rating greater than 10 percent for left lower extremity radiculitis is denied.


REMAND

At his hearing in June 2010, the Veteran reasonably raised claim of entitlement to TDIU.  In May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Unlike the claims above wherein Social Security Administration records dating back to 1993 are not deemed relevant to evaluating the current severity of disability, the Board notes that a determination by the Social Security Administration regarding the cause(s) of the Veteran's unemployability would be relevant to the TDIU claim.  As such, on remand, the RO should make attempts to obtain any existing Social Security Administration records (if available).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment for service-connected disabilities at the Albuquerque, New Mexico VA Medical Center (VAMC) since February 2008.

3.  Obtain the Veteran's Social Security Administration records, including all medical records which formed the basis of any decision rendered in approximately 1993.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

4.  After completion of any necessary notice, assistance and other development which may be deemed necessary, the RO should adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


